F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                       April 30, 2007
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                            __________________________                 Clerk of Court

 U N ITED STA TES O F A M ER ICA,

          Plaintiff-Appellee,
                                                        No. 06-5157
 v.                                              (D.Ct. No. 05-CR-39-TCK)
                                                        (N.D. Okla.)
 PH ILLIP B RA D LEY PO LK ,

          Defendant-Appellant.
                        ____________________________

                                OR D ER AND JUDGM ENT *


Before TA CH A, Chief Circuit Judge, and BARRETT and BROR BY, Senior
Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1.9(G). The case is

therefore ordered submitted without oral argument.



      Appellant Phillip Bradley Polk pled guilty to one count of possession of a



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
firearm and ammunition after former conviction of a felony in violation of 18

U.S.C. §§ 922(g)(1) and 924(a). He now appeals his sentence on grounds the

district court erroneously enhanced his sentence under the armed career criminal

statute, 18 U.S.C. § 924(e), and United States Sentencing Guidelines

(“Guidelines” or “U.S.S.G.”) § 4B1.4(b)(3)(B). W e exercise jurisdiction pursuant

to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291 and affirm M r. Polk’s conviction

and sentence.



                             I. Procedural Background

      After M r. Polk pled guilty, the probation officer prepared a presentence

report providing information on M r. Polk’s offense conduct and prior criminal

history and calculating his sentence under the applicable Guidelines. The

probation officer set his base offense level at twenty pursuant to U.S.S.G.

§ 2K2.1(a)(4)(A) and increased his base level two levels pursuant to § 3C1.1 for

obstruction of justice, for an adjusted offense level of twenty-two. The probation

officer then determined M r. Polk was an armed career criminal because he was

convicted of at least three prior violent felonies, including four second-degree

burglary convictions (to which he pled guilty) and a conviction for robbery with a

firearm after former conviction of a felony; as a result, the probation officer

increased M r. Polk’s total offense level to thirty-three pursuant to

§ 4B1.4(b)(3)(B). The presentence report also set M r. Polk’s criminal history

                                          -2-
category at V, which, together with an offense level of thirty-three, resulted in a

recommended Guidelines sentencing range of 210 to 262 months imprisonment.



                             II. Procedural Background

      M r. Polk filed a formal written objection to the presentence report

contesting his status as an armed career criminal. In his written objection, M r.

Polk generally relied on 21 Okla. Stat. Ann. § 1435 in support of his claim his

second degree burglary convictions did not constitute violent felonies because

that statute includes non-violent conduct and burglaries which are not of buildings

or dwellings, as required by Taylor v. United States, 495 U.S. 575, 598 (1990). In

his objection and at the sentencing hearing, M r. Polk also suggested insufficient

proof established the burglaries occurred inside a building or dwelling and that

only burglaries of dwellings, under the Supreme Court’s decision in Shepard v.

United States, 544 U.S. 13 (2005), can constitute “crimes of violence,” given

U.S.S.G. § 4B1.2(a)(2) and commentary note one only refer to burglaries of

dwellings.



      In response, prior to the sentencing hearing the probation officer submitted

the charging documents relied on in preparing the presentence report, which

established M r. Polk committed at least three of the prior burglaries in business

buildings. Both the probation officer and government counsel also explained

                                          -3-
§ 4B1.2, relied on by M r. Polk, was inapplicable because it refers to the career

offender statute and “crimes of violence.” Instead, they pointed out, § 4B1.4 and

18 U.S.C. § 924(e)(1) and (2)(B) apply to enhancements for armed career

criminals and require three “violent felonies,” which include burglaries. They

further explained that the Supreme Court, in Taylor, defined burglary, for the

purposes of the armed career criminal statute, as an unlawful or unprivileged

entry into a building or other structure.



      After hearing the parties’ arguments at sentencing, the district court

explicitly determined M r. Polk had at least three prior convictions involving

violent felonies, as defined by both § 924(e)(2) and Taylor. In arriving at this

conclusion, the district court noted the evidence submitted by the government

established M r. Polk’s prior burglary convictions involved businesses, and

therefore, M r. Polk’s criminal conduct, which could have placed individuals in

danger, resulted in convictions constituting violent felonies. Following the

district court's determination the burglaries constituted violent felonies, M r. Polk

offered no other objections to the presentence report but requested leniency in

sentencing. In turn, the government requested a sentence at the high end of the

Guidelines range at 262 months imprisonment, pointing out M r. Polk amassed an

extraordinary criminal history over the past thirty-five years, with eleven felony

convictions and many more arrests, but served only a fraction of the total ninety-

                                            -4-
one years in criminal sentences received. It also suggested a lengthy sentence

would deter M r. Polk from committing additional crimes and send a message to

those like him who disrespect the law.



      In entering the sentence, the district court stated it had considered the

advisory Guidelines as well as the factors in 18 U.S.C. § 3553(a), including the

nature and circumstances of the offense, M r. Polk’s extensive criminal history,

the need to remove him from society, and his age of fifty. Based on its

consideration of these factors, it concluded a sentence at the low end of the

Guidelines range was appropriate and sentenced M r. Polk to 210 months

imprisonment followed by five years supervised release.



                                   III. Discussion

      On appeal, M r. Polk again claims the district court erroneously sentenced

him as an armed career criminal, renewing his argument his prior burglaries did

not constitute violent felonies because the Oklahoma statute under which he was

convicted, 21 Okla. Stat. Ann. § 1435, broadly defines burglaries to include non-

violent conduct. He further cursorily contends the charging documents or

informations for his previous burglary convictions are insufficient to establish

they constituted violent felonies, but fails to explain how they are insufficient or

furnish them on appeal for review . Alternatively, in one single sentence M r. Polk

                                          -5-
summarily suggests he is entitled to a jury trial on the issue of whether his prior

convictions are sufficient to enhance his sentence. Other than these contentions,

M r. Polk does not suggest his sentence is unreasonable.



      In raising these issues, M r. Polk essentially argues his sentence is

unreasonable based on the application of the Guidelines armed career criminal

enhancement. W e review for reasonableness the sentence’s length, as guided by

the factors in 18 U.S.C. § 3553(a). 1 See United States v. Torres-Duenas, 461 F.3d

1178, 1183 (10th Cir. 2006), petition for cert. filed (Nov. 22, 2006) (No. 06-

7990). W e have determined a presumption of reasonableness attaches to a

sentence which is within the correctly-calculated Guidelines range. See United



      1
          18 U.S.C. § 3553(a) provides, in part, that the court shall consider:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant;
      (2) the need for the sentence imposed--
             (A) to reflect the seriousness of the offense, to promote respect
             for the law, and to provide just punishment for the offense;
             (B) to afford adequate deterrence to criminal conduct;
             (C) to protect the public from further crimes of the defendant;
             and
             (D) to provide the defendant with needed educational or
             vocational training, medical care, or other correctional
             treatment in the most effective manner;
      (3) the kinds of sentences available; ...
      (6) the need to avoid unwarranted sentence disparities among
      defendants with similar records who have been found guilty of
      similar conduct; and
      (7) the need to provide restitution to any victims of the offense.

                                          -6-
States v. Kristl, 437 F.3d 1050, 1053-54 (10th Cir. 2006) (per curiam). W e

require reasonableness in two respects – “the length of the sentence, as well as the

method by which the sentence was calculated.” Id. at 1055 (emphasis omitted).

If the district court “properly considers the relevant Guidelines range and

sentences the defendant within that range, the sentence is presumptively

reasonable,” but “[t]he defendant may rebut this presumption by demonstrating

that the sentence is unreasonable in light of the other sentencing factors laid out

in § 3553(a).” Id. at 1055. In determining whether the district court properly

considered the applicable Guidelines, we review its legal conclusions de novo and

its factual findings for clear error. See id. at 1054.



      In this case, our reasonableness examination centers on the district court’s

application of the armed career criminal enhancement. W e have held the

Supreme Court’s decision in United States v. Booker 2 does not require the

government to charge in an indictment or prove to a jury either the existence of

prior convictions or their classification as violent felonies. See United States v.

M oore, 401 F.3d 1220, 1221, 1224-25 (10th Cir. 2005) (determining the

government did not need to include § 924(e) in the indictment for the purpose of

using the defendant’s prior violent felonies to enhance his sentence). W ith

respect to the existence of prior convictions:

      2
          543 U.S. 220 (2005).

                                           -7-
      Booker expressly reaffirms the Supreme Court’s holding a prior
      conviction is an exception to factual jury submissions by stating,
      “[a]ny fact (other than a prior conviction) which is necessary to
      support a sentence exceeding the maximum authorized by the facts
      established by a plea of guilty or a jury verdict must be admitted by
      the defendant or proved to a jury beyond a reasonable doubt.”

United States v. Austin, 426 F.3d 1266, 1270 (10th Cir. 2005) (quoting Booker,

543 U.S. at 244), cert. denied, 126 S. Ct. 1385 (2006). Thus, the government did

not need to charge the fact of M r. Polk’s prior burglary convictions in the

indictment or to a jury for the purpose of applying the contested enhancement.



      W ith respect to the characterization of prior convictions, we have

determined it involves a question of law and not fact, so it “does not implicate the

Sixth Amendment for the purpose of requiring the characterization of the offense

to be charged in the indictment and proven to a jury.” Austin, 426 F.3d at 1270;

see also M oore, 410 F.3d at 1224-26 & n.2. However, when a defendant contests

whether his prior conviction is a “violent felony,” as in this case, the trial court

generally must take a categorical approach by looking only to the fact of the

conviction and the statutory definition of the prior offense. See United States v.

Hernandez-Rodriguez, 388 F.3d 779, 782 (10th Cir. 2004) (relying on Taylor, 495

U.S. at 602). Then, if the statute involves conduct which may or may not

encompass conduct constituting a violent felony, “an exception exists allowing

the district court to ‘look to the charging paper and judgment of conviction’” to



                                          -8-
determine if the actual offense the defendant was convicted of qualifies as a

violent felony. See Austin, 426 F.3d at 1270 (quoting Hernandez-Rodriguez, 388

F.3d at 783). “Since our decision in Hernandez-Rodriguez and the Supreme

Court’s decisions in Taylor, Blakely, and Booker, the Supreme Court has looked

at the categorical approach and exceptions thereto in the context of situations

where, like here, the defendant pled guilty to a prior offense.” 3 Id. (relying on

Shepard, 544 U .S. at 17-20). In determining the character of the prior offense

used to increase a sentence, it explained a court is “‘generally limited to

examining the statutory definition, charging document, written plea agreement,

transcript of plea colloquy, and any explicit factual finding by the trial judge to

which the defendant assented.’” Id. at 1270-71 (quoting Shepard, 544 U.S. at

16). Review of a sentence enhancement under the Armed Career Criminal Act is

a legal issue subject to de novo review. See M oore, 410 F.3d at 1225.



      In this case, the categorical approach begins with an examination of the

applicable statutes or provisions. Section 924(e) of the Armed Career Criminal

Act provides for a minimum sentence of fifteen years for a person convicted



      3
          M r. Polk pled guilty to all four second-degree burglary counts charged.
W hile the informations or charging documents were not provided on appeal, the
district court stated on the record they all involved burglaries of businesses as
reflected in the presentence report, which lists three of the buildings M r. Polk
burglarized as businesses, including a pharmacy, a business called M r. Bob’s, and
a convenience store.

                                          -9-
under § 922(g) of being a felon in possession of a firearm who has three previous

convictions for “violent felonies.” See 18 U.S.C. §§ 922(g)(1) and 924(e)(1) and

(2)(B); see also U.S.S.G. § 4B1.4(a). The Act defines the term “violent felony”

as a “crime punishable by imprisonment for a term exceeding one year.” See 18

U.S.C. § 924(e)(2)(B). “Burglary” is explicitly considered a violent felony under

the Act. See 18 U.S.C. § 924(e)(2)(B)(ii). The Supreme Court has defined

burglary as an “unlawful or unprivileged entry into, or remaining in, a building or

structure, with intent to commit a crime.” Taylor, 495 U.S. at 598. Therefore, it

does not limit violent felony burglaries to only “dwellings” or homes, as M r. Polk

contends. However, as he points out, the Oklahoma burglary statute under which

he was convicted defines burglary very broadly, by including, for example, the

forcible entry into any coin-operated or vending machine, which does not involve

entry into a building and arguably is not a “violent felony.” See 21 Okla. Stat.

Ann. § 1435. 4



      W hile the statute under which M r. Polk was convicted broadly covers non-



      4
          Section 1435 states:

      Every person who breaks and enters any building or any part of any
      building, room, booth, tent, railroad car, automobile, truck, trailer,
      vessel or other structure or erection, in which any property is kept, or
      breaks into or forcibly opens, any coin-operated or vending machine
      or device with intent to steal any property therein or to comm it any
      felony, is guilty of burglary in the second degree.

                                        -10-
building burglaries involving arguably non-violent conduct, the charging

documents made available to the district court in this case, and to which M r. Polk

pled guilty, establish the actual burglaries committed by M r. Polk occurred by

entry into business buildings, which conceivably could have been occupied, thus

placing individuals in danger. Therefore, the district court reasonably concluded

M r. Polk’s prior convictions constituted “violent felonies,” as defined by the

Supreme Court in Taylor.



      For these reasons, it is clear the district court reasonably applied the armed

career criminal enhancement in sentencing M r. Polk. M oreover, we note the

district court in this case explicitly considered the factors in § 3553(a), and

because it sentenced M r. Polk within the applicable G uidelines range, his

sentence is presumptively reasonable. M r. Polk clearly has not rebutted this

presumption by demonstrating the sentence is unreasonable in light of the

sentencing factors in § 3553(a). Rather, his cursory arguments on appeal are

woefully insufficient to meet this burden.




                                          -11-
                          IV. Conclusion

For these reasons, w e A FFIRM M r. Polk’s conviction and sentence.



                               Entered by the C ourt:

                               W ADE BRO RBY
                               United States Circuit Judge




                                -12-